DETAILED ACTION
Applicants’ filing of April 13, 2021, in response to the action mailed January 13, 2021, is acknowledged.  It is acknowledged that no claims have been cancelled, claims 1, 5, 15, and 17 have been amended, and no claims have been added.  Claims 1-2, 4-11, 15, 17-18, 20-30, and 33-36 are pending.  
The elected invention is directed to a method of producing a recombinant protein of interest derived from a fusion protein comprising the Npro autoprotease of SEQ ID NO:  21 and the protein of interest, said method comprising the steps of solubilizing the fusion protein from inclusion bodies under chaotropic conditions using 3-8 M urea, multimodal chromatography under chaotropic conditions, eluting and allowing the fusion protein to be auto-cleaved under kosmotropic conditions of 0.1-1.5 M urea, thus releasing the protein of interest, and recovering the protein of interest.   Claim 35 was previously withdrawn, as being directed to non-elected subject matter.  Claims 1-2, 4-11, 15, 17-18, 20-30, 33-34, and 36 are herein considered.

Effective Filing Date
The effective filing date granted for the instant claims is July 12, 2013, the filing date of PCT/EP2013/064772.
AIA -First Inventor to File Status
Based on the filing date of July 12, 2013, the current claims are examined under AIA , first to file. 
Specification-Objections
Objection to the amendment of the specification of May 18, 2018, because it states: ‘Figures 1 … show the determination of at the dynamic and static binding capacity (at 10% break through)….’, while figure 1 is a cartoon, with no data regarding the ‘dynamic and static binding capacity (at 10% break through)’, is maintained.  Applicants did not comment on this objection.

The specification is objected to for failing to provide definitions for the following abbreviations:  HCP and CIP
Drawings-Objections
The drawings of September 7, 2012 are objected to for the following reasons.
Figures 2 and 4 are objected to because the specification fails to identify the antibody used in the Western blotting or what it is directed to/identifies.
Figure 4 is objected to because neither the drawing nor the legend explains the 3 lanes of ‘B/Batch’ or the 3 lanes of ‘MAR’ in the upper left and lower right figures.  For purposes of examination, it is assumed that, in each case, the 3 lanes represent replicate samples of the same elution solution.
Claims
 For claim 1, it is assumed that the phrase [a derivative thereof, wherein the derivative has the sequence of a naturally occurring NPro autoprotease moiety of Pestivirus] is deleted2.
The following is noted regarding the recitation of ‘2-(benzoylamino) butanoic acid’ in claim 1. The official name for said compound is ‘S-Benzyl-L-Homocysteine’, which is the name GE gives to the ligand of Capto MMC. 
Claim Rejections - 35 USC § 112-Second Paragraph
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-2, 4-11, 15, 17-18, 20-30, 33-34, and 36 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, for the following reasons.  

For claim 1 the phrase ‘eluting the fusion protein from the multimodal chromatographic material with an elution buffer under kosmotrophic conditions and allowing the fusion protein to be cleaved by the NPro autoprotease moiety in said elution buffer under kosmotropic conditions’ renders the claim indefinite. It is unclear whether said phrase means (i) eluting the full-length fusion protein from the multimodal chromatographic material under kosmotrophic conditions and, subsequent to elution, allowing the fusion protein to auto-cleave under the kosmotrophic conditions, (ii) treating the fusion protein-containing chromatographic material under kosmotrophic conditions resulting in auto-cleavage on the column, thereby eluting the protein of interest, or (iii) includes both (i) and (ii).  The skilled artisan would not know the metes and bounds of the recited method.  For purposes of examination, it is assumed that the phrase in claim 1 (iii) includes both (i) and (ii).  
It is noted that this rejection is similar to the prior rejection of claim 1 for the phrase ‘‘eluting the fusion protein from the multimodal chromatographic material with an elution buffer and allowing the fusion protein to be cleaved by the Npro autoprotease moiety under kosmotropic conditions’.  Applicants did not comment on this prior rejection except to generally say that, regarding all prior rejections,  ‘Applicant respectfully submits that the claims, as amended, particularly point out and distinctly claim the subject matter which Applicant regards as the invention’.  
Rejection of claim 25, because the phrase ‘or mixtures thereof’ renders the claim indefinite for the reasons set forth in the prior action, is maintained.  Applicants did not reply to this specific rejection, except to generally say that, regarding all prior rejections, ‘Applicant respectfully submits that the claims, as amended, particularly point out and distinctly claim the subject matter which Applicant regards as the invention’. However, no amendment to claim 25 has been made.  It is requested that applicants amended claim 25 and/or clarify the meaning of the above phrase.    

 

As explained in the prior action, it is assumed that the phrase “Npro autoprotease moiety” means the genus of any active, full-length, naturally occurring autoproteolytic protein expressed by any naturally occurring Pestivirus.    
Claim Rejections - Improper Markush Grouping
Rejection of claims 1-2, 4-11, 15, 17-18, 20-30, and 33-34 under the judicially approved “improper Markush grouping” doctrine because claim 1 contains an improper Markush grouping, as explained in the prior action, is maintained.
In response, applicants state the following.
As noted above, claim 1 has been amended to clarify the scope of the variants of SEQ ID NO: 2. With this amendment, the claimed proteins do indeed have a "common core" structure in a way to avoid any objection to an improper Markush group.

This is not persuasive for two reasons. First, applicants have not pointed to a "common core" structure shared by all the variants of claim 1(a)(3).  Second claim 1 encompasses one or more modifications selected from the group consisting of 
amino acids 1 to 21 of said SEO ID NO:2 being deleted, 
replacement of the amino acid at position 112,
replacement of the amino acid at position 134,
replacement of the amino acid at position 138,
replacement of the amino acid at position 5,
replacement of the amino acid at position 16,
replacement of the amino acid at position 35,
replacement of the amino acid at position 53, 
replacement of the amino acid at position 54, 
replacement of the amino acid at position 57,
replacement of the amino acid at position 143,
replacement of the amino acid at position 145,
replacement of the amino acid at position 150,
replacement of the amino acid at position 24,
replacement of the amino acid at position 27,
replacement of the amino acid at position 32,
replacement of the amino acid at position 75,
replacement of the amino acid at position 109,
replacement of the amino acid at position 114,

replacement of the amino acid at position 155, 
replacement of the amino acid at position158, 
replacement of the amino acid at position 28, and 
replacement of the amino acid at position 71.

Thus, the claim encompass proteins having any one of said modifications.  Clearly, for example, the variants having a single modification do not have a "common core" structure mainly responsible for the inventive function.
Claim Rejections - 35 USC § 103
Claims 1-2, 4-11, 15, 17-18, 20-30, and 33-34 are herein considered.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Rejection of claims 1-2,5-11, 15, 17-18, 20-22, 24-25, 27-30, and 33-34 under 35 U.S.C. 103(a) as being unpatentable over Jungbauer et al, 2006 in view of Holstein et al, 2012 (Epub 2011 Sep 9; of record), as evidenced by GE Healthcare Life Sciences, 2005-2011, for reasons set forth in the prior actions, is maintained.  
In support of their request that said rejection be withdrawn, applicants provide the following arguments.  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) As discussed during the interview, in the method according to Jungbauer et al. the N-terminal part of the fusion polypeptide remains bound to the chromatography system. Only the polypeptide of interest is cleaved off and as a result eluted. Thus, the fusion protein (which according to step (a) of claim 1 comprises the Npro autoprotease moiety and the protein of interest moiety) is not eluted. See e.g. Jungbauer et al., p. 3, 5th paragraph, which states:


(B) Reply:	It is acknowledged that Jungbauer makes said statement.  However, the instant rejection is not based on the method of Jungbauer, using non-MMC methods.  The rejection is based on use of the MMC chromatography method of Holstein.  See replies below. 
 (C) By contrast, in the present invention, both the Npro autoprotease moiety and the protein of interest moiety are eluted from the column and renaturing and cleavage can continue after elution. See e.g. p. 4-5, spanning paragraph of the application as originally filed, which states:
Renaturing of the Npro autoprotease activate[s] the autoproteolytic activity of the Npro autoprotease and autoproteolytic cleavage of the fusion protein into Npro autoprotease moiety and protein of interest can occur. According to the present invention, this renaturing and cleavage process is initiated already at the column before or during the elution from the multimodal resin. Although the cleavage process can be further conducted in batch mode afterwards (as usual), the early cleavage in the course of elution enables significant improvement of the overall process, especially an increase in the productivity of Npro cleavage. This allows also significant

(C) Reply:	The examiner is not clear as to the meaning, in this argument, ‘both the Npro autoprotease moiety and the protein of interest moiety are eluted from the column and renaturing and cleavage can continue after elution’.   Elution of the ‘Npro autoprotease moiety’ per se would result in ‘cleavage can continue after elution’.  For purposes of reply, it is assumed that applicants’ statement encompasses elution of the full-length fusion protein, the Npro autoprotease moiety, and the protein of interest moiety wherein renaturing and cleavage of the full-length fusion protein can continue after elution’.  
This is not persuasive for several reasons.  
First, the claims are not limited to elution of the intact, full-length fusion protein or the Npro autoprotease moiety per se.  As explained above, under 35 USC 112b, for purposes of examination, it is assumed that the phrase ‘eluting the fusion protein from the multimodal chromatographic material with an elution buffer under kosmotrophic conditions and allowing the fusion protein to be cleaved by 
Second, the instant rejection is not based on the non-MMC chromatographic method of Jungbauer.  The rejection is based on use of MMC, as taught by Holstein.
Third, as acknowledged by the above paragraph of the specification (and as expected by the skilled artisan), ‘this renaturing and cleavage process is initiated already at the column before or during the elution… the early cleavage in the course of elution enables significant improvement of the overall process, especially an increase in the productivity of Npro cleavage’.  In the results section, the specification states the following (¶ brdg p21-22).
‘As can be seen from Figs. 2 to 6, the method according to the present invention results in a higher concentration of the protein of interest in the elution buffer… Further, a higher purity of the final product can be obtained by the present process.’

Thus, applicants have acknowledged that cleavage and elution occur simultaneously.  In such case, the skilled artisan would understand some Npro autoprotease moiety per se may remain bound to the column.  
Fourth, in this regard, Holstein demonstrates the retention of a series of proteins to MMC using a linear gradient of up to 1.5 M NaCl and demonstrates that, in the presence of arginine, the binding [and elution] can be controlled by salt concentration. Thus, the skilled artisan would be aware of means to control the elution ratio of the Npro-full-length fusion protein herein, the Npro autoprotease moiety per se, and the protein of interest. Moreover, the skilled artisan would also understand that any eluted full-length fusion protein would continue to be processed autocatalytically in the kosmotropic elution buffer. 

(D) During the interview, the Examiner appeared to understand this explanation, but raised two concerns: (a) the application allegedly does not contain any examples or evidence to support this distinction, and (b) there allegedly does not seem to be any evidence in the present application that the fusion protein would be eluted. 
This is incorrect. The Examples contained in the present application contain clear evidence that the fusion protein (i.e. the protein of interest and the Npro autoprotease moiety) is in fact eluted in the context of the claimed method. For instance, Fig. 4 shows a protein gel as well as a Western Blot comparing the purification effect of the claimed method (Matrix Assisted Refolding; MAR) and a batch refolding; see the following clipping from Fig. 4 of the application as originally filed:

    PNG
    media_image1.png
    375
    609
    media_image1.png
    Greyscale

As can be clearly seen from both the gel and the Western Blot, the entire fusion protein (i.e. the NPro autoprotease moiety and the protein of interest ("model")) are obtained in the eluate.
Reply:	It is acknowledged that figure 4 so shows. 
	In the prior action, for claim 1, the phrase ‘eluting the fusion protein from the multimodal chromatographic material with an elution buffer and allowing the fusion protein to be cleaved by the Npro autoprotease moiety under kosmotropic conditions’ was found to render the claim indefinite.  For purposes of examination, it was assumed that the phrase in claim 1 means (ii) treating the multimodal chromatographic resin-bound fusion protein with a kosmotropic buffer resulting in matrix-assisted refolding thereby allowing the fusion protein to be cleaved by the Npro autoprotease moiety resulting in elution of the protein of interest.  As explained in the prior actions any subsequent rejection, based on clarification of phrases and terms, will not be considered a new ground for rejection.
(E) Claim 1, as amended, clearly requires that the fusion protein - comprising an Npro auto-protease moiety and a protein of interest moiety - is eluted from the chromatography material (step (d) in combination with step (a)). This is a clear distinction over Jungbauer et al., which discloses that after cleavage the N-terminal part remains bound to the chromatography system (see excerpt from Jungbauer et al., p. 3, 5th paragraph printed above). Jungbauer et al. describes washing off uncleaved fusion protein together with the N-terminal autoproteolytic part only in the context of regenerating the column (seep. 30, paragraphs 2-3). However, this washing off lacks all the remaining features of step (d) of claim 1 (eluting the fusion protein from the multimodal chromatographic material with an elution buffer under kosmotrophic conditions and allowing the fusion protein to be cleaved by the Npro autoprotease moiety in said elution buffer under kosmotropic conditions, wherein the kosmotropic conditions correspond to a urea concentration of 0.1 to 1.5 M and, whereby the recombinant protein of interest is cleaved from the fusion protein).
(E) Reply:	See replies (B-C) above.
It is further noted that, if applicants’ are asserting that only the full-length fusion protein is eluted and subsequently cleaved, the examiner questions whether such method is sufficiently described by the application such that the skilled artisan would recognize possession at the effective filing day.

(F) Reply:	The chromatography material of Jungbauer does not form a basis for the instant rejection.
It is acknowledged that MMC enables the skilled artisan to pick binding and elution conditions that increase selectivity of protein(s) of interest.  In this regard, as explained above, the skilled artisan would be enabled to control the elution ratio of the Npro-full-length fusion protein herein versus the protein of interest. Moreover, the skilled artisan would know that any eluted full-length fusion protein would be continued to be processed autocatalytically in the kosmotropic elution buffer.
(G) Thus, Holstein et al. is not really combinable with Jungbauer et al., and no combination of Holstein et al. with Jungbauer et al. teaches the method according to the present invention, wherein both the NPro autoprotease moiety and the protein of interest moiety are eluted from the column.
(G) Reply:	Applicants’ assertion is acknowledged.  For replies to specific arguments, see above and the prior actions. 
Rejection of claim 23 under 35 U.S.C. 103(a) as being unpatentable over the combination of Jungbauer et al, 2006 and Holstein et al, 2012, as evidenced by GE Healthcare Life Sciences, 2005-2011, in view of Tokatlidis et al, 1991, as explained in the prior actions, is maintained.  Applicants made no comments relevant to this specific rejection.

Rejection of claim 26 is under 35 U.S.C. 103(a) as being unpatentable over the combination of Jungbauer et al, 2006 and Holstein et al, 2012, as evidenced by GE Healthcare Life Sciences, 2005-2011, in view of Gilljam et al, 2011 as evidenced by Kerwin et al, 2008, as explained in the prior action, is maintained.   Applicants made no comments relevant to this specific rejection.  
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement and Written Description
 	Based on amendment of claim 1 to recite Npro variants consisting of modification(s) at specific residue(s) in SEQ ID NO:  2, rejection of claims 1-2, 4-11, 15, 17-18, 20-30, 33-34, and 36 under 35 U.S.C. 112, first paragraph/enablement and written description, for reasons set forth in the prior actions, is withdrawn.
	However, the following is noted.  The prior actions stated following.  
In addition, the specification fails to enable the skilled artisan to practice the methods of the examples or figure 2 because proteins used in the examples and the concentration of reagents used in the figure 2 are not disclosed.

Applicants provided no comment on said statement. It is further noted that the specification fails to enable the skilled artisan to practice the methods of the examples or figures 3- 6 because proteins used are not disclosed
Allowable Subject Matter
No claims are allowable.	
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.


Final Comments
As Applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that Applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If Applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  To expedite prosecution, the email address and direct phone number of Applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, Applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that Applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9a-5p7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 571-272-0956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If Applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, Applicants must file written authorization.  The following is a sample authorization statement which may be used by Applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the PAIR system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

 /SHERIDAN SWOPE/ Primary Examiner, Art Unit 1652                                                                                                                                                                                                       


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 This election is of the protein set forth by SEQ ID NO:  2 per se, not variants thereof.
        2 Deletion of phrases longer than 1-2 words is usually indicated by strike-out.